Citation Nr: 0119424	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  The veteran's claim of service connection for right ear 
hearing loss was denied in a September 1959 rating decision.

2.  Since the September 1959 rating decision, VA has received 
evidence not previously of record that is relevant to the 
claim of service connection for right ear hearing loss.

3.  On entrance examination in February 1945, the veteran was 
noted to have defective hearing in the right ear, which was 
not disqualifying.  His hearing in the right ear was noted as 
10/15.

4.  Service medical records show several instances of 
treatment for right ear complaints.

5.  On examination for reenlistment in March 1946, he was 
noted to have a severe hearing disorder of the right ear, 
with hearing noted to be 4/20.

6.  On separation examination in April 1947, he was noted to 
be totally deaf in the right ear.

7.  The veteran has presented credible testimony regarding 
his right ear complaints in service and the condition of his 
hearing on induction.

8.  The veteran's pre-existing right ear hearing disability 
was aggravated by active military service.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the 
veteran's claim of service connection for right ear hearing 
loss.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

2.  A pre-existing right ear hearing loss disability was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.303, 3.306 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's claim.  There is nothing in the record nor any 
contention by the veteran or his representative that there is 
any additional evidence pertaining to his claim.  
Furthermore, in light of the total grant of benefits 
described hereinbelow, the veteran is not prejudiced by the 
Board's failure to remand for initial consideration by the 
RO.  

New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The most recent final disallowance of the veteran's claim for 
service connection for right ear hearing loss was a rating 
decision of September 1959.  Therefore, the Board will 
address the veteran's request to reopen the claim based on 
whether new and material evidence has been submitted since 
the September 1959 decision.

The evidence that was associated with the veteran's claims 
file prior to the September 1959 rating decision includes 
records of service and post-service medical treatment, 
statements from the veteran and a statement from a private 
physician.  The veteran's service medical records indicate 
that, on entrance examination in February 1945, he was noted 
to have defective hearing in the right ear, which was not 
disqualifying.  His hearing in the right ear was noted as 
10/15.  Subsequent service medical records show several 
instances of treatment for ear complaints.  On examination 
for reenlistment in March 1946, he was noted to have a severe 
hearing disorder of the right ear, with hearing noted to be 
4/20.  On separation examination in April 1947, he was noted 
to be totally deaf in the right ear.

The evidence that has been added to the veteran's claims file 
since the September 1959 rating decision includes statements 
from the veteran, VA treatment records and the veteran's 
testimony before the undersigned at a videoconference hearing 
conducted in June 2001.  

VA outpatient treatment records, dated in September 1999, 
indicate that the veteran was seen for an audiology 
consultation.  The examination showed profound sensorineural 
hearing loss of the right ear.

The veteran testified at his video conference hearing in June 
2001 that statements in his service medical records, to the 
effect that he had injured his right ear as a child, were not 
true.  He related a history of injuring his right ear 
initially at Camp Blanding, Florida, while training on Coast 
Artillery guns.  He stated that he was bothered on several 
additional occasions with earaches and ear infections which 
were treated with drops.  He noted that towards the end of 
his service, he was assigned to a Coast Artillery unit in the 
Aleutian Islands.  During this period, he experienced pain 
and difficulties with his right ear during firing exercises.  
He was transferred away from the guns and was put to work in 
the carpenter's shop because of his ear problem.

The evidence received since the September 1959 rating 
decision provides additional support for the veteran's 
contention that his current right ear hearing loss is related 
to his active service.  His claim was originally denied, as 
it was determined that his disability pre-existed service, 
was caused by an accident as a child, and was not aggravated 
beyond the normal course of the disease during service.  The 
Board finds that the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for a right ear hearing loss.

Merits

Having reopened the claim, the Board will consider the claim 
on its merits.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The veteran was noted to have defective hearing which was 
non-disqualifying on entrance to service.  During the course 
of his active service, he had several instances of earaches 
and ear infections.  At the end of his relatively short 
period of active service, he was noted to be completely deaf 
in his right ear.  No specific medical finding exists within 
the claims folder which indicates that this increase in 
disability was due to the natural progress of a disease.  The 
veteran has presented credible testimony regarding his in-
service ear disorders and his pre-service history.  Current 
VA records show profound sensorineural hearing loss in the 
right ear.  The Board concludes that the evidence of record 
supports an award of service connection for right ear hearing 
loss, based on aggravation of a pre-existing disability noted 
on entrance physical examination.


ORDER

As new and material evidence has been received to reopen the 
claim and support the grant of service connection for a right 
ear hearing loss, the appeal is allowed.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

